10

11

12

13

14

15

16

17

18

19

20

21

22

ae

24

25

26

27

28

wt

 

(hase 2:20-cv-07000-MWF-GJS Document 15 Filed 08/25/20 Page1of9 Page ID#:70

Jesse Graham

3680 Wilshire Blvd P-04 Ste 1092

Los Angeles CA 90010

(213) 275 1663

Fax Number (none)

Email Address jessegrahamla@gmail.com
In Pro Per

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF LOS ANGELES

Case No.: LAC V20-07000 - JFW-PJWX

PLAINTIFF’S MOTION FOR SUMMARY
JUDGMENT _ Fed. R. Civ. P. 56.

JESSE GRAHAM,
Plaintiff,
vs.
TAYLOR SWIFT AND DOES 1-10
Defendant(s)

Nn ne eee me ee ee

 

PLAINTIFF’ S MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

Plaintiff, Jesse Graham (Graham) has filed a motion for summary judgment

pursuant to Fed. R. Civ. P. 56. (17 U.S.C. §§ 101, Section 602, Section 506, Section 411
section 503 Section 122 Section 504

This is a straight forward quid pro quo Copyright infringement case.

There exist no genuine issues of material fact which would preclude this Court from entering
judgment herein against Taylor Swift (“Swift”) and Etal. (“Defendants”)

Granting Graham compensatory and punitive damages not to exceed $42 million USD

Legal Standard A motion for summary judgment will be granted where “the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). Plaintiff is entitled to partial summary Judgment

 

MOTION SUMMARY JUDGMENT - |

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

25

24

25

26

a7

28

 

pase 2:20-cv-07000-MWF-GJS Document 15 Filed 08/25/20 Page 2o0f9 Page ID#:71

where liability is concerned.

17 U.S. Code § 501.Infringement of copyright

Anyone who violates any of the exclusive rights of the copyright owner as provided by sections 106 through 122 or
of the author as provided in section 106A(a), or who imports copies or phonorecords into the United States in
violation of section 602, is an infringer of the copyright or right of the author, as the case may be. For purposes of
this chapter (other than section 506), any reference to copyright shall be deemed to include the rights conferred by
section 106A(a). As used in this subsection, the term “anyone” includes any State, any instrumentality of a State,
and any officer or employee of a State or instrumentality of a State acting in his or her official capacity. Any State,
and any such instrumentality, officer, or employee, shall be subject to the provisions of this title in the same manner
and to the same extent as any non governmental entity.

(b)

The legal or beneficial owner of an exclusive right under a copyright is entitled, subject to the
requirements of section 411, to institute an action for any infringement of that particular right
committed while he or she is the owner of it. The court may require such owner to serve written notice
of the action with a copy of the complaint upon any person shown, by the records of the Copyright Office
or otherwise, to have or claim an interest in the copyright, and shall require that such notice be served
upon any person whose interest is likely to be affected by a decision in the case. The court may require
the joinder, and shall permit the intervention, of any person having or claiming an interest in the
copyright.

17 U.S. Code § 502.Remedies for infringement:
Injunctions

Any court having jurisdiction of a civil action arising under this title may, subject to the provisions of section 1498 of

title 28, grant temporary and final injunctions on such terms as it may deem reasonable to prevent or restrain

 

infringement of a copyright.

(b)

Any such injunction may be served anywhere in the United States on the person enjoined; it shall be operative
throughout the United States and shall be enforceable, by proceedings in contempt or otherwise, by any United
States court having jurisdiction of that person. The clerk of the court granting the injunction shall, when requested
by any other court in which enforcement of the injunction is sought, transmit promptly to the other court a certified

copy of all the papers in the case on file in such clerk's office.

 

MOTION SUMMARY JUDGMENT - 2

 

 
10

11

12

13

14

5

16

ale

18

19

20

21

22

23

24

25

26

Zid:

28

 

Case 2:20-cv-07000-MWF-GJS Document 15 Filed 08/25/20 Page 3o0f9 Page ID#:72

INTRODUCTION

1. Plaintiff Jesse Graham (“Plaintiff” or “Graham”) brings this lawsuit against Defendants
Taylor Swift (“Swift”) and Does 1 through 10 (collectively, “Defendants”) due to their
infringement of Plaintiff's copyrighted musical composition PARTIES

2. Plaintiff Jesse Graham is an individual who resides in the Central District of California,
and is an accomplished Keyboardist producer, and well-renowned internet and delta blues
singer and songwriter.

3. Plaintiff alleges on information and belief that Defendant Taylor Swift (“Swift”) is an
individual who resides in the Central District of California.

4. Plaintiff is ignorant of the true names and capacities of the Defendants sued herein as
Does 1 to 10, and therefore sues these Defendants by such fictitious names. Plaintiff will
amend this Complaint to allege their true names and capacities when ascertained.

5. At all times relevant herein, and at the time of the transactions complained of, each of
the Defendants were the agent and employee of each of the remaining Defendants, and in doing
the things herein after alleged, was acting within the scope of such agency.

JURISDICTION AND VENUE

6. The Court has subject matter jurisdiction over this pursuant to 28 U.S.C. § 1331 and 1338
because the action arises under the Copyright Act (17 U.S.C. §§ 101, et seq.).

7. Venue is proper in the Central District of California under 28 U.S.C. § 1400(a) because
the Defendants reside or may be found within the Central District of California, and personal
jurisdiction may be properly exercised over the Defendants.

Osterberg, Eric C. (2003). Substantial similarity in copyright law. Practising Law Institute. p. §1:1, 1-2. ISBN 1-4024-0341-0. With
respect to the copying of individual elements, a defendant need not copy the entirety of the
plaintiff's copyrighted work to infringe, and he need not copy verbatim.

*Latman, Alan (June 1990). ""Probative Similarity" as proof of copying

 

MOTION SUMMARY JUDGMENT - 3

 

 
10

Jal.

12

13

14

15

16

Li?

18

19

20

21

22

23

24

25

26

Zab

28

 

Case 2:20-cv-07000-MWF-GJS Document 15 Filed 08/25/20 Page 4of9 Page ID #:73

FACTUAL ALLEGATIONS

8. Plaintiff Jesse Graham has been a songwriter since the early 1990s. Graham has written
hundreds of songs and is famous for starting many trends, including the “Random Act of
Kindness” movement in 2013 and the “New Day” movement, most recently the worlds largest
protest following the murder of George Floyd.

In 2013, Graham authored the musical composition entitled “Haters gone Hate.” Graham
registered the Haters gone Hate musical composition with Broadcast Music, Inc. (“BMI”) on
February 5, 2013, with BMI Work # 15363757

10. Graham’s Haters gone Hate musical composition includes the following chorus: “Haters gone
hate[;] Players gone play[.]”“watch out for them fakers[;] they will fake you everyday[.]”
this is echoed behind each word to repeat the entire chorus 22 words twice equaling 44 words.
11. Graham has filed an application with the United States Copyright Office to register a
copyright for the Haters gone Hate musical composition, and the application has been assigned
Copy right Number SR876-628 by the United States Copyright Office.

12. Since Feb 26,2013, Graham’s Haters gone Hate musical composition was publicly performed
by Graham and broadcast and published on the internet. The Haters gone Hate musical
composition has been available for purchase and streaming on Youtube (2 million

streams) iTunes, Google Play, and Amazon, Spotify, Tidal, Deezer, Pandora Spreaker radio
streaming service Facebook,myspace,instagram, Twitter and many more

Complaint

13. In 2014, Swift copyrighted the musical composition entitled “Shake It Off” and Swift
copyrighted the “Shake It Off” musical composition under United States Copyright Office
Registration Number PA0001911732 on August 19, 2014.

14. Swift's “Shake It Off” musical composition extensively copies from Graham’s Haters Gone
Hate musical composition. In particular, the Shake It Off musical composition has the

following lyrics:”’Cause the players gonna play, play, play[:] And the haters gonna hate,

 

MOTION SUMMARY JUDGMENT - 4

 

 
10

Ae

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

(

Case 2:20-cv-07000-MWF-GJS Document 15 Filed 08/25/20 Page 5of9 Page ID #:74

hate, hate[(.]”“Fakers gonna fake fake fake[;]”more than 40x's- counting repeats the infringed
copyrighted material accounts for roughly 40% of the Shake It off the musical composition.
15. Swift undoubtedly had access to the Haters gone Hate musical composition prior to writing
and releasing the Shake It Off Musical Composition given the broad dissemination of the
Haters gone Hate musical composition. per video from Grammy foundation she admits "she had
all these lyrics and had a writing session coming up - Swift says "she always hated horns and
didn't want to use horns like on Graham's recording but her producer Saddleback started
playing horns and she says “what are you doing you know horns scare me"

Saddleback says "i think this could be cool," Swift continues “how can this be a chorus chord
and verse as Grahams Haters gone hate composition only has a three chord melody mostly
through the song and horns blaring as Swift mentions in the video this video (will be
uploaded if able to court submission site if not it will be mailed to the court additionally
it is available on youtube under the title "Taylor Swift in her own words"

Lastly on the Video Ms Swift plays exerts from the session and she is so excited when she
reads the lyrics again Swift says "wait a minute i got it cause a Hater gone hate and a playa
gone play and as we know the song was later produced adding to the hock the fakers phrase to
complete more similarities and opportunity - Graham who was a pioneer of the blog had a blog
that went viral entitled "than I felt like preaching" which spoke of many world issues and
included mentioning the song Haters gone hate and asked people to search it on youtube for
the lyric video -This co insides with Swifts story of searching for the lyrics.

Graham asserts he had to figure out how he was going to spell Fakers on his lyric sheet as

he was the first person to use Ebonics in 1989 on a project entitled Nice n Slow plus Graham
has used the his phrase gonna since 1996 when he wrote "who's gonna come to the stage"

Graham also asserts that Swift has copied many of his concepts and ideas before but this is
different example Graham wrote a song "Cats sleep anywhere" Swift a follower on social media
started a campaign about how she loved her cat - graham wrote a song "New day" Swift wrote a
song "New years Day" Graham mentioned in his blog about being in the class of 1983 Swift

named her album 1989 + but when she went too far was with the actual use of copyrighted

 

MOTION SUMMARY JUDGMENT - 5

 

 
10

11

12

13

14

LS

16

17

18

19

20

21

22

23

24

25

26

ay

28

tase 2:20-cv-07000-MWF-GJS Document15 Filed 08/25/20 Page6o0f9 Page ID#:75

lyrics with those words being the feature and most notable part of the song

16. Swift knew or should have known that the lyrics “Cause the haters gonna hate, hate,
hate[;] And the plays gonna play, play, play” “fakers gone fake[;] fake fake fake[.]”

could not be used in a musical work by Defendants without a license and/or songwriting
credit, as is customary standard practice in the music industry. Despite this industry
standard practice, Swift never sought a license or other permission from Plaintiff.

Graham was watching tv with the sound down Ellen DeGeneres had Taylor Swift as special guest
to debut a new song - the caption was on and the lyrics started scrolling Ellen said before
we let Taylor come out we want to let the audience sing it first.

It Said Haters gone hate and playa gone play watch out for the fakers they will fake you
everyday - Graham was like there goes Taylor again borrowing lyrics from my catalogue

all 2? words-then the caption showed the same lyrics again and again and again then Graham
said maybe they gave me credit on the song but they did not

17. Upon its release, Swift’s Shake It Off musical composition debuted at No. 1 on
Billboard's Hot 100 chart. The song went on to become a massive worldwide hit for Swift. The
Shake It Off musical composition stayed on the Hot 100 for fifty weeks - 24 of them on the
top 10. The Shake it Off musical composition has been certified 9x Platinum by the Recording
Industry Association of America (“RIAA”) with over 9,000,000 copies sold. The music video for
“Shake it Off” featuring the song debuted on August 18, 2014 and has approximately
2,380,831,410 billion views on YouTube.3 Indeed, “Shake it Off” is the seventh most viewed
video of all time on YouTube.

18. Swift's album 1989, for which the Shake it Off musical composition was the lead single,
has been certified 6x Multi-Platinum by the RIAA with over 6,000,000 certified units sold in
the United States. In addition,1989 has sold over 10,000,000 units worldwide

19. Swift's and all defendants infringing acts include, but are not limited to, unlawfully
creating, recording, manufacturing, producing, selling, licensing marketing and/or
distributing the Shake It Off musical composition Swift’s infringement amounts to the

unlawful appropriation of Graham's copyrighted material including the lyrical phrase “Haters

 

MOTION SUMMARY JUDGMENT - 6

 

 

 
10

11

12

13

14

15

16

17

18

1g

20

21

22

23

24

25

26

ae

28

 

Case 2:20-cv-07000-MWF-GJS Document 15 Filed 08/25/20 Page 7 of9 Page ID #:76

gone hate[;] Players gone play[.]” Watch out for them fakers they will fake you everyday[;]
as the main feature to Swift's song.

20. The Shake It Off musical composition has also been extensively licensed by Swift to
various third parties for commercial and advertising uses including film, advertisements,
television, and video games.

21. On information and belief, Swift has exploited, and continue to exploit, the Shake It Off
musical composition in this District, the State of California, and throughout the United
States and the world.

22. Swift's and defendants infringement is continuing she continues to sell and license the
Shake It Off musical composition. Graham has informed Swift of the infringement, yet,
nevertheless, Swift has persisted in her infringement.

FIRST CAUSE OF ACTION COPYRIGHT INFRINGEMENT BY PLAINTIFF AGAINST ALL DEFENDANTS

(17 U.S.C. §§ 101,

23. Plaintiff incorporates by reference the preceding allegations of the Complaint as though
fully set forth herein.

24. Defendants, without authorization, have used and are using Plaintiff's Haters gone Hate
musical composition

25. Defendants’ acts of infringement have been willful, intentional, and purposeful, in
disregard of, and indifferent to the rights of Plaintiff.

26. As a direct and proximate result of Defendants’ infringement of Plaintiff's Haters gone
hate musical composition and exclusive rights under the Copyright Act, Defendants are liable
for maximum statutory damage pursuant to 17 U.S.C. § 504(c) up to $150,000 for each of the
copyrights infringed, where such infringement took place on or after the effective date of
registration of the copyright. Sitermatiaciy, at Complaint election, pursuant to 17 U.S.c. §
504(b), Plaintiff is entitled to his actual damages plus Defendants’ profits from all
infringements occurring on or after the effective date of registration of the copyright, as

will be proven at trial.

 

MOTION SUMMARY JUDGMENT - 7

 

 
10

LL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

(Case 2:20-cv-07000-MWF-GJS Document15 Filed 08/25/20 Page 8of9 Page ID#:77

27. Plaintiff is entitled to its actual damages plus Defendants’ profits from all
infringements occurring prior to the effective date of registration of the copyright for the
Haters gone Hate musical composition, as will be proven at trial.

28. Plaintiff is entitled to his costs, including reasonable attorneys’ fees,

pursuant to 17 U.S.c. § 505.

29. Defendants’ conduct is causing, and unless enjoined by this Court, will continue to cause
great and irreparable injury to Plaintiff that cannot fully be compensated or measured in
money. Plaintiff has no adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is
entitled to preliminary and permanent injunctions requiring Defendants to employ reasonable
methodologies to prevent or limit infringement of Plaintiff's Haters gone Hate musical
composition.

PRAYER FOR RELIEF WHEREFORE, Plaintiff prays that the Court grant the following relief: a.
General damages in an amount to be proven at trial, but not less than $22,000,000;

b. Preliminary and permanently enjoin Defendants, as well as the Defendants’ erricers,
agents, servants, employees, and attorneys, and all persons in active concert or
participation with Defendants, from use of Plaintiff's Haters gone Hate work. c. Find
Defendants liable for infringement of the Haters gone Hate musical composition; d. Order an
award to Plaintiff of all actual damages, in the minimum amount of $20,000,000.00, and an
accounting of any gains, profits, and advantages derived by Defendants resulting from the
infringing acts complained of herein; or partial judgment and trial or mediation to prove
damages and.

e. exemplary and punitive damages;

f. and other litigation costs;

G. costs of court;

h. pre-judgment interest on all damages and/or profits awarded by the Court;

I. such other and further relief to which they may be justly entitled.

DEMAND FOR summary judgment

 
     

Dated: 8/25/202

/

MOTION SUMMARY JUDGMENT - 8

 

 
10

11

12

13

14

15

16

Le

18

19

20

21

22

23

24

29

26

27

28

 

Case 2:20-cv-07000-MWF-GJS. Document 15 Filed 08/25/20 Page9of9 Page ID#:78

By: Za
JESSE @RAHAM ¢ Komal rensore

17 U.S.C. §§ 101
Section 602

 

section 506
section 411
section 503
section 122

section 504

 

 

MOTION SUMMARY JUDGMENT - 9

 

 
